                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 NO. 5:18-CV-19-FL


CARRIE D. RANDA,                              )
                             Plaintiff,       )
                                              )
                     v.                       )
                                                          ORDER GRANTING
                                              )
                                                     PLAINTIFF’S MOTION FOR STAY
WILLIAM P. BARR,                              )
Attorney General, U.S. Department of Justice, )
                            Defendant.        )


                                             ORDER

       This matter is before the Court on Plaintiff’s motion to stay the briefing (DE 85) on

Defendant’s motion for summary judgment (DE 74). Pursuant to Local Civil Rule 6.1(a) and the

Court’s inherent power to manage its docket, the Motion is GRANTED.

       This matter is STAYED until resolution of Plaintiff’s motion to compel discovery (DE 72).

Plaintiff is DIRECTED to file her response to Defendant’s motion for summary judgment no later

than fourteen (14) days after either (1) U.S. Magistrate Judge James E. Gates enters an order

denying Plaintiff’s motion to compel discovery, or (2) Defendant William P. Barr complies with

an order by Magistrate Judge Gates granting Plaintiff’s motion to compel.

       It is SO ORDERED.

       This the 30th day of October, 2019.


                                                   ____________________________________
                                                   LOUISE W. FLANAGAN
                                                   UNITED STATES DISTRICT COURT
